Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Goldstein, J.), rendered April 13, 1988, convicting him of murder in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the court improvidently exercised its discretion in denying his motion to withdraw his plea of guilty. We disagree. It is well settled that the decision as to whether to permit a defendant to withdraw a previously entered plea of guilty rests within the sound discretion of the court (see, People v Hagzan, 155 AD2d 616; People v Gomez, 142 AD2d 649). The defendant alleged, in his pro se motion to withdraw his plea, that he was coerced by his prior counsel into accepting the plea offer of 15 years to life imprisonment and was misled by counsel’s statement that he would be eligible for work release after nine years. The court held a hearing at which both the defendant and his prior counsel testified. The court credited the testimony of counsel and *539discredited that of the defendant. It is settled that issues of credibility are primarily for the hearing court and its findings should be upheld unless they are clearly erroneous (see, People v Armstead, 98 AD2d 726).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Mangano, P. J., Kunzeman, Kooper, Sullivan and Ritter, JJ., concur.